DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 25-43 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Thorens et al. (US 2001/0155153A1).
Thorens discloses in reference to claim:

25.  A smoking article 100 comprising: a reservoir 113 including a liquid 115;  a liquid transport element 117 configured for transfer of liquid from the reservoir;  and a heating element 119 in a heating relationship with the liquid transport and configured to vaporize the liquid transferred by the liquid transport element, wherein the heating element 119 is substantially planar (see Figure 2), has a longitudinal axis X (see annotated fig. 20 below), and is formed of a first end 205, a second end 203, and a plurality of interconnected loops 208 connected to the first end and the second end. 
 Note: Applicant’s description of the claimed heater as “planar” is interpreted to mean that the heating element is planar before bending to conform to the fluid transport element since the Applicant’s drawings do not show an embodiment wherein the heater maintains the “pre-bent” planar configuration and the heating elements are markedly “non-planar” in the finished article. 
Looking at Figures 2, 3, 4 and 20 Thorens shows a planar heating element which is then formed round the liquid transport.

    PNG
    media_image1.png
    1070
    998
    media_image1.png
    Greyscale


Similarly, Applicant’s figures 27, 28 and 30 show a planar heating element which is then formed around a liquid transport. 

    PNG
    media_image2.png
    810
    837
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    1265
    947
    media_image3.png
    Greyscale

26.  The smoking article of claim 25, wherein the heating element has a sheet- like configuration. See Fig. 2 
 
27.  The smoking article of claim 25, wherein the plurality of interconnected loops 208 are connected to the first end 205 and the second end 203 through a first connector section A and a second connector section B, respectively. 

    PNG
    media_image4.png
    1051
    756
    media_image4.png
    Greyscale

 
28.  The smoking article of claim 27, wherein the first connection section A and the second connector section B are substantially parallel to the longitudinal axis X. 
 
29.  The smoking article of claim 25, wherein the plurality of interconnected loops  208 are oriented transversely to the longitudinal axis X. 
 
30.  The smoking article of claim 25, wherein the plurality of interconnected loops 208 are alternatingly disposed with respect to the longitudinal axis X. 

    PNG
    media_image5.png
    588
    713
    media_image5.png
    Greyscale

31.  The smoking article of claim 25, wherein the heating element is integrally formed from a sheet of material. See Fig 20
 
32.  The smoking article of claim 31, wherein the sheet of material from which the heating element is integrally formed is a metal sheet. See Fig 20
 
33.  The smoking article of claim 25, wherein the heating element is bendable. See Fig. 16
 
34.  The smoking article of claim 25, wherein the heating element is at least partially bent so as to conform to a shape of the liquid transport element. See Fig. 16

 


 
36.  A method of preparing an electronic smoking article 100, comprising: providing a liquid transport element 117 configured for transfer of liquid 115 therethrough;  providing a heating element 119 that is substantially planar (see Fig. 2, 14, 20), has a longitudinal axis X, and is formed of a first end, a second end, and a plurality of interconnected loops 208 connected to the first end and the second end;  and combining the heating element with the liquid transport element so that the heating element is in a heating relationship with the liquid transport. See claim 1 mutatis mutandis
 
37.  The method of claim 36, further comprising providing the liquid transport element 117 in a liquid transfer relationship with a reservoir 113 configured for holding a liquid 115. 
 
38.  The method of claim 36, further comprising connecting the first end and the second end of the heating element with a first heater terminal and a second heater terminal, respectively. See claim 27 mutatis mutandis
 
39.  The method of claim 36, wherein at least a portion of the liquid transport element is substantially non-planar, and wherein the heating element is combined with the liquid transport element such that the heating element is at least partially bent so as to conform to the substantially non-planar portion 
of the liquid transport element and so that at least a portion of the plurality of interconnected loops are oriented out of a plane defined by a remainder of the heating element.  See Fig. 16. Note when bent to 
 
40.  The method of claim 36, wherein the plurality of interconnected loops are connected to the first end and the second end through a first connector section and a second connector section, respectively. See claim 27 mutatis mutandis
 
41.  The method of claim 40, wherein the first connection section and the second connector section are substantially parallel to the longitudinal axis. See claim 28 mutatis mutandis

 
42.  The method of claim 36, wherein the plurality of interconnected loops are oriented transversely to the longitudinal axis. See claim 29 mutatis mutandis

 
43.  The method of claim 36, wherein the plurality of interconnected loops are alternatingly disposed with respect to the longitudinal axis. See claim 30 mutatis mutandis

Response to Arguments
Applicant's arguments filed 3/29/2021 have been fully considered but they are not persuasive. Applicant argues that Examiner has improperly imported limitations from the applicant’s figures into the claim with respect to the meaning of a planar heating element.   It is noted that when determining the scope and meaning of the claim limitations one must look to the description and figures for clarity.   In this case the meaning of “planar” is unclear without looking to the figures and description.   As stated . 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776.  The examiner can normally be reached on M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.